Case 2:21-cv-04001-JAK-KS Document 1 Filed 05/12/21 Page 1 of 7 Page ID #:1



 1   Alejandro E. Figueroa, Esq.
 2   California Bar No. 332132
     Sulaiman Law Group, Ltd.
 3   2500 S Highland Ave, Suite 200
 4   Lombard, IL 60148
     Telephone: (630) 575-8181 Ext. 120
 5   Fax: (630) 575-8188
 6   alejandrof@sulaimanlaw.com
     Counsel for Plaintiff
 7

 8
                         UNITED STATES DISTRICT COURT
 9
                       CENTRAL DISTRICT OF CALIFORNIA
10

11
     THERESA A. GIANNETTE,                  Case No. 2:21-cv-04001
12
                     Plaintiff,             COMPLAINT FOR DAMAGES
13
            v.                              1. VIOLATION OF THE FAIR DEBT
14                                          COLLECTION PRACTICES ACT, 15
                                            U.S.C. §1692 ET SEQ.
15   MIDLAND CREDIT
     MANAGEMENT, INC.,                      DEMAND FOR JURY TRIAL
16
                     Defendant.
17

18
                                      COMPLAINT
19

20
           NOW comes THERESA A. GIANNETTE (“Plaintiff”), by and through the

21   undersigned attorney, complaining as to the conduct of MIDLAND CREDIT
22
     MANAGEMENT, INC. (“Defendant”) as follows:
23
                                  NATURE OF THE ACTION
24

25
        1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection

26   Practices Act (“FDCPA”) under 15 U.S.C. §1692 et seq. for Defendant’s unlawful
27
     conduct.
28
                                              1
Case 2:21-cv-04001-JAK-KS Document 1 Filed 05/12/21 Page 2 of 7 Page ID #:2



 1                                         JURISDICTION AND VENUE
 2
           2. This action arises under and is brought pursuant to the FDCPA. Subject matter
 3

 4   jurisdiction is conferred upon this Court by 15 U.S.C. §1692, 28 U.S.C. §§1331 and

 5   1337, as the action arises under the laws of the United States.
 6
           3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant
 7

 8   conducts business within the Central District of California, and a substantial portion
 9   of the events or omissions giving rise to Plaintiff’s claims occurred within the Central
10
     District of California.
11

12                                                   PARTIES
13         4. Plaintiff is a consumer over 18 years of age residing in Long Beach, California,
14
     which is located within the Central District of California.
15

16         5. Plaintiff is a natural “person” as defined by 47 U.S.C. §153(39).
17         6. Defendant is a collection company that claims to “specialize in servicing
18
     accounts that have fallen behind and have been charged off by the lender.”1
19

20   Defendant is incorporated in the State of Kansas and maintains its principal place of
21
     business at 3111 Camino Del Rio North, Suite 1300, San Diego, California 92108.
22
           7. Defendant is a “person” as defined by 47 U.S.C. §153(39).
23

24

25

26

27

28   1
         https://www.midlandcredit.com/who-is-mcm/
                                                        2
Case 2:21-cv-04001-JAK-KS Document 1 Filed 05/12/21 Page 3 of 7 Page ID #:3



 1      8. Defendant acted through its agents, employees, officers, members, directors,
 2
     heirs, successors, assigns, principals, trustees, sureties, subrogees, representatives
 3

 4   and insurers at all times relevant to the instant action.

 5                          FACTS SUPPORTING CAUSES OF ACTION
 6
        9. The instant action arises out of Defendant’s attempts to collect upon two
 7

 8   outstanding debts (“subject debts”) that Plaintiff allegedly owed to Synchrony Bank
 9   (“Synchrony”), in the amounts of approximately $2,026 and $1,440.
10
        10. Plaintiff used her Synchrony credit cards to finance the purchase of various
11

12   household and personal items.
13      11. Upon information and belief, after Plaintiff’s purported default on the subject
14
     debts, the debts were charged off by Synchrony and purchased by Defendant for
15

16   collection purposes.
17      12. On or around March 2021, Plaintiff discovered that Defendant proceeded to
18
     report the subject debts on her credit report.
19

20      13. Subsequently, Plaintiff noticed that the subject debts were reported twice on
21
     her credit report with separate account numbers, resulting in four total accounts being
22
     reported to Plaintiff’s credit report.
23

24      14. Upon information and belief, Defendant negligently reported the same exact
25
     subject debts twice on Plaintiff’s credit report and knowingly changed the account
26
     numbers of the subject debts, causing distress and worry to Plaintiff in regards to her
27

28   financial status.
                                                  3
Case 2:21-cv-04001-JAK-KS Document 1 Filed 05/12/21 Page 4 of 7 Page ID #:4



 1      15. Such deprivation caused Plaintiff direct financial and pecuniary harm, as she
 2
     was subjected to damage to her credit score and financial status that, but-for
 3

 4   Defendant’s false, deceptive, and misleading representations, would not have come

 5   about.
 6
        16. Plaintiff has further been unnecessarily confused and concerned given
 7

 8   Defendant’s violations of law, has suffered unnecessary emotional distress, and has
 9   further suffered violations of her federally protected interests as a result of
10
     Defendant’s conduct.
11

12      17. In an effort to address the confusion created by Defendant, Plaintiff lost time
13   and resources going about addressing Defendant’s conduct.
14
        18. Plaintiff was further subjected to deceptive and misleading conduct by
15

16   Defendant which materially impacted and shaped her reaction and course of conduct
17   in response to Defendant’s collection efforts.
18
         COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT
19

20      19. Plaintiff repeats and realleges paragraphs 1 through 18 as though fully set

21   forth herein.
22
        20. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.
23

24      21. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA,
25   because it regularly uses the mail and/or the telephone to collect, or attempt to collect,
26
     delinquent consumer accounts.
27

28
                                                  4
Case 2:21-cv-04001-JAK-KS Document 1 Filed 05/12/21 Page 5 of 7 Page ID #:5



 1      22. Defendant is engaged in the business of collecting or attempting to collect,
 2
     directly or indirectly, defaulted debts owed or due or asserted to be owed or due to
 3

 4   others, and debt collection is the primary purpose of its business.

 5      23. The subject debts are “debts” as defined by FDCPA §1692a(5) as it arises out
 6
     of a transaction due or asserted to be owed or due to another for personal, family, or
 7

 8   household purposes.
 9          a. Violations of the FDCPA § 1692e
10
        24. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from
11

12   using “any false, deceptive, or misleading representation or means in connection with
13   the collection of any debt.”
14
        25. In addition, this section enumerates specific violations, such as:
15

16            “The false representation of . . . the character, amount, or legal
              status of any debt . . . .” 15 U.S.C. §1692e(2)(A);
17

18            “Communicating or threatening to communicate to any person
              credit information which is known or which should be known to
19
              be false, including the failure to communicate that a disputed
20            debt is disputed.” 15 U.S.C. §1692e(8); and
21
              “The use of any false representation or deceptive means to collect
22            or attempt to collect any debt or to obtain information concerning
              a consumer.” 15 U.S.C. §1692e(10).
23

24      26. Defendant violated §§1692e, e(2), e(8), and e(10) when it used deceptive
25
     means to collect and/or attempt to collect the subject debt. Specifically, it was
26
     deceptive for Defendant to misreport on Plaintiff’s credit report by reporting the same
27

28   exact debts twice and changing Plaintiff’s account number. The FDCPA specifically
                                                5
Case 2:21-cv-04001-JAK-KS Document 1 Filed 05/12/21 Page 6 of 7 Page ID #:6



 1   prohibits debt collectors from falsely representing the character and amount of the
 2
     subject consumer debt on a consumer’s credit reports. Therefore, Defendant acted
 3

 4   deceptively by reporting the subject consumer debt twice on Plaintiff’s consumer

 5   reports. Defendant’s actions only served to worry and confuse Plaintiff and were
 6
     done in a deceptive and misleading attempt to compel Plaintiff to address the subject
 7

 8   consumer debt with Defendant.
 9          b. Violations of the FDCPA § 1692f
10
        27. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from
11

12   using “unfair or unconscionable means to collect or attempt to collect any debt.”
13      28. Defendant violated § 1692f when it unfairly attempted to collect upon the
14
     subject consumer debt by knowingly changing Plaintiff’s account number and
15

16   unfairly reporting the same exact subject debts twice on Plaintiff’s credit report.
17   Seasoned debt collectors, like Defendant, know the importance of accurately
18
     reporting and providing consumer’s information about debts which have been subject
19

20   to collections. However, Defendant treated Plaintiff unfairly through its concerted
21
     efforts to deprive Plaintiff of vital information which would have allowed Plaintiff to
22
     prevent the unfair damage to her credit report and financial status that came about as
23

24   a result of Defendant’s conduct
25
        WHEREFORE, Plaintiff, THERESA A. GIANNETTE, respectfully requests that
26
     this Honorable Court enter judgment in her favor as follows:
27

28
                                                6
Case 2:21-cv-04001-JAK-KS Document 1 Filed 05/12/21 Page 7 of 7 Page ID #:7



 1     a. Declaring that the practices complained of herein are unlawful and violate
 2        the aforementioned bodies of law;

 3     b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15
 4        U.S.C. §1692k(a)(2)(A);

 5     c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as
 6        provided under 15 U.S.C. §1692k(a)(1);

 7     d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15
 8        U.S.C. §1692k(a)(3); and
 9     e. Awarding any other relief as this Honorable Court deems just and
10        appropriate.
11

12     Dated: May 12, 2021                        Respectfully submitted,
13                                                /s/ Alejandro E. Figueroa
14                                                Alejandro E. Figueroa, Esq.
                                                  California Bar No. 332132
15                                                Sulaiman Law Group, Ltd.
16                                                2500 S Highland Ave, Suite 200
                                                  Lombard, IL 60148
17                                                Telephone: (630) 575-8181 Ext. 120
18                                                Fax: (630) 575-8188
                                                  alejandrof@sulaimanlaw.com
19                                                Counsel for Plaintiff
20

21

22

23

24

25

26

27

28
                                              7
